Citation Nr: 0119799	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-06 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left hand gunshot wound with ring finger shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for 
residuals of a gunshot wound to the left hand with a 10 
percent disability rating, effective from May 19, 1997.  The 
veteran appealed the RO's decision to the Board.

In April 1999, the Board remanded the case to clarify whether 
or not the veteran wanted a personal hearing before a member 
of the Board, and if so, to schedule him for an appropriate 
hearing.  In December 1999, a Travel Board hearing was held 
before the undersigned Board member who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The case was remanded by the Board in May 2000 for 
examination of the veteran.  The requested development was 
accomplished, and in October 2000 the RO assigned a 20 
percent disability rating for the veteran's residuals of a 
left hand gunshot wound with ring finger shortening, 
effective from May 19, 1997.


FINDINGS OF FACT

1.  Throughout the period of time since May 19, 1997, 
residuals of a left hand gunshot wound have been manifested 
by subjective complaints of pain, weakness and stiffness; and 
objective evidence of weakened grip of the hand, decreased 
range of motion with some weakness and stiffness of the ring 
and little fingers, and one inch ring finger shortening.

2.  Residuals of a left hand gunshot wound have not required 
frequent hospitalization, caused marked interference with 
employment, or involved any factors rendering impracticable 
the application of the regular schedular standards.
CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a left 
hand gunshot wound with ring finger shortening is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, 4.73, Diagnostic Codes 5155, 5219, 5309 (2000).

2.  Referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating for 
residuals of a left hand gunshot wound with ring finger 
shortening is not warranted.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that on August 25, 
1967, he sustained an accidental through and through 45 
caliber pistol gunshot wound to the left hand with fracture 
and destruction of the metacarpal phalangeal (MCP) joint of 
the ring finger.  He was treated with debridement, tetanus 
toxoid, and antibiotics, and evacuated for further treatment.

On admission to a hospital on September 1, 1967, there was an 
open and draining wound.  There was no evidence of nerve, 
fascia, or tendon damage.  X-rays of the left hand revealed a 
comminuted fracture of the head of the fourth metacarpal with 
associated fracture in the base of the proximal fourth 
phalanx.  No metallic or foreign bodies were noted.  The 
veteran's hospital course was one of continued wound care and 
gradual healing.  The wound was "completely healed" by 
early October, and there was "noted some drainage."  There 
was thickening of the palm and limitation of motion of the 
ring finger at the MCP joint.  The possibility of surgery to 
improve range of motion of the finger was discussed; however, 
it was felt that another four to six weeks should elapse 
prior to any surgery.  The veteran was sent on convalescent 
leave for 30 days, i.e., until November 15, 1967.  Surgery 
was scheduled for November 17, 1967.  The veteran failed to 
report for surgery and was discharged to full duty on 
November 22, 1967, fit for same.  The defect was considered 
not disqualifying.  

On May 29, 1968, the veteran was reevaluated for arthroplasty 
of the MCP joint of the left ring finger.  X-rays at that 
time showed good position at the osteotomy site with good 
pseudoarthrosis present.

Upon VA examination in August 1997, the examiner reviewed the 
veteran's claims file.  The veteran's complaints included 
difficulty writing with the left hand due to pain and 
weakness; stiffness and pain, especially with gripping and 
activity; localized tenderness of scar tissue; and 
hypersensitivity to touch of the finger joints.  The examiner 
noted that the veteran's left hand grip was weaker as 
compared to the right.  Strength on the left was 3/5 and on 
the right it was 5/5.  Flexion and extension of the fourth 
finger joint (ring finger) was weak and with some stiffness, 
compared to the active flexion and extension of the fifth and 
third fingers.  There was shortening of the fourth finger 
from the knuckle to the tip of the hand.  The left ring 
finger measured 3 1/2 inches, compared to the right which was 
4 1/2 inches.  There was muscle tissue involvement at the left 
hand gunshot wound exit scar, with Muscle Group IX 
involvement.  Extension of the fourth finger was to 0 degrees 
with pain and effort and to -10 degrees without pain.  
Flexion of the mid-interphalangeal (IP) joint was to 75 
degrees with pain and effort and to 65 degrees without pain.  
Abduction position of the fifth inter finger from the fourth 
finger was done well and normal.  Extension of the proximal 
IP joint was to 0 degrees without pain, and flexion was to 30 
degrees with pain.  On the base of the fourth finger, dorsal 
left hand, was a severely disfiguring scar of a shell 
fragment wound exit.  The entrance wound showed mild 
disfigurement on the palmar area of the fourth metacarpal 
joint.  The scar was healed with keloidal formation and Group 
IX muscle involvement.  There was hypersensation and 
hyperesthesia of the surface of the scar.  The diagnosis was 
scar residuals of a gunshot wound of the left hand involving 
the fourth distal metacarpal with fracture and also involving 
group muscles in that area with one inch shortening of the 
ring finger as compared to the right and weakened strength.  
The examiner also indicated that current x-rays revealed 
residuals, i.e., "see report."  The x-ray report of the 
veteran's left hand showed a short fourth digit, deformity of 
the proximal interphalangeal (PIP) joint, absence of the 
fourth metacarpal head, most likely consistent with the 
status post fracture and open reduction and internal fixation 
(ORIF); degenerative joint disease of the fourth MCP joint 
and fourth and fifth distal IP joints; cystic-like changes of 
the ulna styloid, first proximal phalanx, and second and 
third metacarpal heads; and a minimal flexion deformity of 
the distal interphalangeal (DIP) joint. 

In November 1997, the RO granted service connection for 
residuals of a gunshot wound of the left hand, effective from 
May 19, 1997.  A 10 percent rating was assigned under Code 
5309.  The veteran appealed the RO's decision to the Board.

In an April 1998 addendum to the August 1997 examination 
report, the examiner stated that the scar on the base of the 
fourth finger, dorsal left hand, was tender and painful with 
sensory changes and hyperesthesia and hypersensation.

In May 1998, the RO granted service connection for a gunshot 
would scar of the left hand, effective from May 19, 1997.  A 
10 percent d rating was assigned under Code 7804.  The 
veteran did not appeal.

The veteran has offered lay statements on appeal, including 
at a Travel Board hearing at the RO in December 1999.  
Concerning the severity of the left hand disability, he 
stated that he experienced aches, pains and a weakened grip.  
He had difficulty writing and had to take pain medication.  
He was able to lift objects, but not as well as with the 
right hand.  He could hold and lift a coffee mug.  He had 
difficulty squeezing and with manipulation.  

Upon examination by Michael J. Cohen, M.D. in December 1999, 
the veteran indicated that he worked in maintenance at a 
warehouse.  Since his left hand gunshot wound injury in 1967, 
he had some decreased strength and motion in the hand and 
some intermittent pain, especially with increased activities.  
At present, his main complaint was of pain with extended use 
of the hand, mainly in the area of the MP joint of the left 
ring finger.  He also had increasing symptomatology with 
weather changes, and felt that his pain was worsening over 
time.  He had intermittent numbness in his fingers in the 
morning a couple of time a week, but Dr. Cohen stated that 
this was unrelated to the gunshot wound injury.  

On physical examination, the veteran had pretty good range of 
motion of his ring finger with about 10 to 15 degrees of 
extensor lag at the MP joint, but he was able to get it just 
about the full flexion into his fist.  There was some 
decreased strength in that finger, and good capillary refill 
at the tip of the finger.  Two-point was 5 millimeters both 
radially and ulnarly.  There was a healed wound both dorsally 
and palmarly.  X-rays of the veteran's left hand showed 
obliteration of the metacarpal head of the ring finger.  
There was some space still present there, i.e., not bone-on-
bone, but it was obviously arthritic.  Dr. Cohen stated that 
the veteran was doing reasonably well given the severity of 
his injury in 1967.  He had pain and arthritic changes at the 
left ring finger MP joint, related to his injury in Vietnam. 

The veteran was re-examined by VA in August 2000.  The 
examiner reviewed the claims file.  The veteran stated that 
he had a little more pain than he did in 1997, but otherwise 
his complaints were similar.  Writing and gripping caused 
pain and stiffness in the left hand.  On physical 
examination, there was weakness of the left hand grip 
compared to the right.  Strength on the left was 3/5 and on 
the right it was 5/5.  There was weakness of flexion and 
extension of the left ring and little fingers, i.e., fourth 
and fifth digits, and this was the cause of the weakness of 
the left hand grip.  There was shortening of the left fourth 
finger and some tenderness of the scar on the dorsum of the 
left fourth MCP joint.  The length of the fourth finger from 
the MCP joint was 3 1/2 inches, compared to the right which was 
4 1/2 inches.  The impaired fingers of the left hand, from a 
functional standpoint, were the fourth and fifth fingers.  

Range of motion of the left wrist was normal with no 
limitation.  The veteran had 30 (0-90) degrees of flexion of 
the MCP joint of the left ring finger, limited by pain at 35 
degrees, and 10 (0-30) degrees of extension, limited by 
weakness at 8 degrees.  He had 65 (0-90) degrees of flexion 
of the proximal IP joint of the ring finger, limited by pain 
at 60 degrees, and 25 (0-30) degrees of extension, limited by 
lack of endurance at 20 degrees.  He had 55 (0-90) degrees of 
flexion of the distal IP joint of the ring finger, limited by 
pain at 55 degrees, and 25 (0-30) degrees of extension, 
limited by fatigability at 20 degrees.  The veteran had 75 
(0-90) degrees of flexion of the MCP joint of the little 
finger, limited by pain at 70 degrees, and 20 (0-30) degrees 
of extension, limited by lack of endurance at 20 degrees.  He 
had 85 (0-90) degrees of flexion of the proximal IP joint of 
the little finger, limited by weakness at 85 degrees, and 25 
(0-30) degrees of extension, limited by pain at 20 degrees.  
Finally, he had 75 (0-90) degrees of flexion of the distal IP 
joint of the little finger, limited by fatigability at 75 
degrees, and 25 (0-30) degrees of extension, limited by lack 
of endurance at 25 degrees.  There was no incoordination on 
movement or any tremor.

The veteran was able to write with his left hand, but with 
difficulty.  His signature was legible, and he demonstrated 
it to the examiner.  He stated that there was fatigue and 
progressive weakness of the left hand with continued use.  
The examiner indicated that the fingertip of the left fourth 
digit could be flexed to 4 inches of the transverse flexor 
fold of the palm.  The fingertip of the left fifth digit 
could be flexed to 3 inches of the palmar fold.  This was a 
significant limitation of motion, but there was no ankylosis.  
There was very little ability to move the fourth and fifth 
fingers horizontally, i.e., medial or lateral, measuring less 
than 1 inch.  The veteran was able to touch the tip of his 
thumb to the tips of his fourth and fifth fingers, but with 
difficulty.  During flare-ups, or when the left hand was used 
repeatedly, range of motion of the fourth and fifth fingers 
decreased by 10 percent.  X-rays showed a short fourth digit, 
deformity of the proximal IP joint, absence of the fourth 
metacarpal head, and degenerative joint disease of the left 
MCP joint, fourth distal IP joint, and fifth distal IP joint.  
There were cystic-like changes of the first ulnar styloid, 
first proximal phalanx, and second and third metacarpal head.  
There was also a minimal flexion deformity of the DIP joint.  
The diagnosis was left hand gunshot wound with weakness, 
stiffness, and limited motion of the left fourth and fifth 
fingers at the MCP joints.  The examiner indicated that there 
was no pain on motion during the examination; however, there 
was pain in the area of the scar overlying the fracture and 
the scar was somewhat tender and demonstrated hyperesthesia.  
In October 2000, the RO assigned a 20 percent disability 
rating for residuals of a gunshot wound of the left hand with 
ring finger shortening under Diagnostic Code 5309-5219, 
effective from May 19, 1997. 

II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was notified of the evidence needed to warrant the 
assignment of a higher disability rating for his left hand 
disorder by means of the April 1998 statement of the case, 
May 1998 and October 2000 supplemental statements of the 
case, and May 2000 Board remand.  VA has met its duty to 
inform the veteran that any additional information or 
evidence is needed.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103). 

The RO requested and obtained the veteran's service medical 
records and has made efforts to obtain his complete private 
and VA treatment records.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO wrote to the veteran in June 2000 and 
requested that he identify all VA and non-VA health care 
providers that had treated him for his left hand disorder 
since 1996.  He responded that he had not seen any health 
care providers for his left hand disorder since 1996.  The 
veteran was also afforded appropriate VA examinations in 1997 
and 2000. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  
There is more than sufficient evidence of record to decide 
this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  VA has satisfied its duties to inform and assist 
the veteran in this case.  Further development and 
expenditure of VA resources is not warranted.  

Since this appeal is from the initial rating assigned 
following a grant of service connection, the entire body of 
evidence is for consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Before the Board considers a staged rating for the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Throughout 
the course of this appeal, the RO evaluated all the evidence 
of record in determining the proper evaluation for the 
veteran's left hand disability.  Further, as the regulations 
and rating criteria to be applied are the same, there is no 
prejudice to the veteran in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  For 
a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's residuals of a left hand gunshot wound are 
rated under the criteria for evaluating a muscle injury to 
Muscle Group IX, which includes the intrinsic muscles of the 
hand.  38 C.F.R. § 4.73, Diagnostic Code 5309.  During the 
pendency of this appeal, the rating criteria for muscle 
injuries, 38 C.F.R. § 4.73 et seq., were amended effective 
July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These 
revisions resulted in slight modifications and rearrangement 
of the criteria rather than significant substantive changes 
in the criteria that might affect the outcome in this case.  
The RO has adjudicated the veteran's claim under the new 
regulations.  Accordingly, the veteran will not be prejudiced 
by the Board's review of his claim on appeal.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's left hand is his dominant hand, so impairment 
of this hand is rated as impairment of the major extremity.  
38 C.F.R. § 4.69.  Under Diagnostic Code 5309, injuries to 
Muscle Group IX are rated on the basis of limitation of 
motion, with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc. and should be rated on limitation of motion, 
with a minimum of 10 percent.  See Note following Diagnostic 
Code 5309.

Thus, in order to evaluate the veteran's left hand disability 
the Board must look at the appropriate limitation of motion 
codes.  Combinations of finger amputations at various levels, 
or of finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the grade 
of disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5223.  
The ratings for codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of median transverse fold of the 
palm.  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.

The RO assigned the veteran a 20 percent disability rating on 
the basis of unfavorable ankylosis of two fingers of the 
major hand, as he was unable to flex his ring and little 
fingers to within 2 inches of the median transverse fold of 
the palm of his hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5219.  Upon VA examination in August 2000, the fingertip of 
the left fourth digit could be flexed to only 4 inches of the 
transverse flexor fold of the palm and the fingertip of the 
left fifth digit could be flexed to only 3 inches of the 
palmar fold.  Range of motion of the these fingers was 
limited by pain, lack of endurance, fatigability, and 
weakness.  The examiner stated that there would be additional 
loss of motion during flare-ups or when the hand was used 
repeatedly.  The veteran's complaints of pain on motion and 
functional loss are compensated by the assignment of the 20 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A higher rating would require extremely unfavorable ankylosis 
of the fingers (all joints in extension or in extreme 
flexion, or with rotation and angulation of bones) or more or 
different finger anatomical involvement (here, only 
disability of the ring and little fingers is service 
connected).  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 
5223, note (a) following Code 5219, and Code 5151.  While 
amputation of the ring and little fingers of the major hand 
could warrant a 30 percent rating, extremely unfavorable 
ankylosis of those two fingers (as described above), which 
would permit rating as amputation, is not shown.  The veteran 
still has some, albeit minimal, motion of the ring and little 
fingers remaining, even when the factor of pain is 
considered.  (Note the report of VA examination in August 
2000, summarized above.) 

As noted above, the 20 percent disability rating assigned for 
the veteran's left hand disorder encompasses a level of 
functional loss as a result of symptoms due to unfavorable 
ankylosis of the ring and little fingers.  Even with 
consideration of the factor of pain, there is no medical 
evidence showing that the level of impairment present 
reaches, or approximates an equivalent of extremely 
unfavorable ankylosis, i.e., all joints involved are not in 
extension or in extreme flexion, nor is there rotation or 
angulation of bones. 

The veteran has already been assigned a separate 10 percent 
rating for a scar as a residual of a gunshot wound of the 
left hand. See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994); 38 C.F.R. § 4.14.  He has not appealed that rating. 
Consideration of a separate rating under Diagnostic Code 8516 
is not warranted.  Although the veteran complained of 
intermittent numbness in his fingers in December 1999, Dr. 
Cohen stated that this was unrelated to the gunshot wound 
injury. 

Finally, the veteran's representative requested that the 
veteran be awarded a separate compensable rating for 
limitation of motion of the wrist under Diagnostic Code 5215.  
See Appellant's Brief, dated May 8, 2001.  However, there is 
no medical evidence of record suggesting that impairment of 
the wrist is a residual of the service-connected gunshot 
wound.  Regardless, the veteran had normal range of motion of 
the wrist on VA examination in August 2000 with unlimited 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  
Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  The 
regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I.  A compensable 
rating would not be warranted because dorsiflexion was not 
less than 15 degrees, nor was palmar flexion limited in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

For the reasons discussed above, the Board finds the evidence 
to be against entitlement to a rating in excess of 20 percent 
for residuals of a left hand gunshot wound with ring finger 
shortening.  38 C.F.R. § 4.7.  The veteran's contentions on 
appeal have been accorded due and sympathetic consideration.  
However, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 C.F.R. §§ 3.102, 
4.3.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The RO adjudicated the issue of entitlement to an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) in 
the April 1998 SOC.  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the rating 
schedule's assignment of a 20 percent evaluation for his 
level of disability.  He has not required any recent periods 
of hospitalization for his left hand disability, and he 
denied receiving any treatment since 1996.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the condition.  
He was employed doing maintenance in a warehouse at the time 
of examination by Dr. Cohen in December 1999 and in the 
supply department at a food warehouse on VA examination in 
December 2000.  Thus, the Board finds that disability is 
appropriately rated under the schedular criteria, and that 
referral for extraschedular consideration is not warranted.





ORDER

A rating in excess of 20 percent for residuals of a left hand 
gunshot wound with ring finger shortening is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

